
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 977
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2009
			Mr. Poe of Texas (for
			 himself, Mr. Burton of Indiana,
			 Mr. Capuano,
			 Mr. Manzullo,
			 Mr. Bilirakis,
			 Mr. Royce,
			 Mr. Rohrabacher,
			 Mr. Wilson of South Carolina,
			 Mr. Calvert,
			 Mrs. Myrick,
			 Mr. Smith of Texas,
			 Mr. Olson,
			 Mrs. Lummis,
			 Mr. Boozman,
			 Mr. Latta,
			 Mr. Neugebauer,
			 Mr. Lee of New York,
			 Mr. Nye, Mr. Jones, Mr.
			 Coble, Mr. Hall of Texas,
			 Ms. Fallin,
			 Mr. Sam Johnson of Texas,
			 Ms. Granger,
			 Mr. Brady of Texas,
			 Mr. King of Iowa,
			 Mr. Culberson,
			 Mr. Price of Georgia,
			 Mr. Carter,
			 Mr. Conaway,
			 Mr. McCaul,
			 Mr. Gohmert,
			 Mr. Hensarling,
			 Mr. Gingrey of Georgia,
			 Mr. Bartlett,
			 Mr. Pitts,
			 Mrs. Schmidt,
			 Mrs. Blackburn,
			 Mr. Marchant,
			 Mr. Shadegg,
			 Mr. Posey,
			 Mr. Akin, Mr. Hunter, Mr.
			 McCotter, Mr. Barton of
			 Texas, and Mr. Wittman)
			 submitted the following resolution; which was referred to the
			 Committee on Armed
			 Services
		
		RESOLUTION
		Honoring Navy SEALs Petty Officer 2nd Class
		  Matthew McCabe, Petty Officer 2nd Class Jonathan Keefe, and Petty Officer 1st
		  Class Julio Huertas for their heroic actions in the capture of Ahmed Hashim
		  Abed, the mastermind behind of one of the most notorious crimes against
		  Americans in Iraq.
	
	
		Whereas in 2004, four Americans working for a security
			 company in Iraq were ambushed and killed;
		Whereas their bodies were set on fire, mutilated, dragged
			 through the streets, and hung from a bridge in Falluja, Iraq;
		Whereas three United States Navy SEALs, Petty Officer 2nd
			 Class Matthew McCabe, Petty Officer 2nd Class Jonathan Keefe, and Petty Officer
			 1st Class Julio Huertas, successfully captured Ahmed Hashim Abed, the alleged
			 mastermind behind the killings; and
		Whereas Mr. Abed spearheaded a number of other insurgent
			 attacks against members of the United States Armed Forces and murdered innocent
			 Iraqi civilians: Now, therefore, be it
		
	
		That the House of Representatives honors
			 Petty Officer 2nd Class Matthew McCabe, Petty Officer 2nd Class Jonathan Keefe,
			 and Petty Officer 1st Class Julio Huertas for their heroic actions in capturing
			 one of the most wanted terrorists in Iraq.
		
